Citation Nr: 9904639	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-06 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell lung 
carcinoma claimed as secondary to nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to October 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, findings or diagnoses pertaining to tobacco use 
or nicotine dependence.

2.  The competent post-service medical evidence of record 
does not show a diagnosis of nicotine dependence that is 
etiologically related to service.

3.  Lung cancer was first shown decades after service.

4.  There is no competent evidence of record showing an 
etiologic relationship between cigarette smoking during 
active service and lung cancer, or otherwise relating lung 
cancer to any incident of military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for squamous 
cell carcinoma of the lung, claimed as secondary to cigarette 
smoking/nicotine dependence, is not well grounded.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the United States Marine Corps from 
August 1956 to October 1957.  He was discharged as unsuitable 
with a diagnosis of inadequate personality.  Service medical 
records are negative for findings, complaints or diagnoses 
related to tobacco use or nicotine dependence.

In August 1964, the veteran was admitted to Rusk State 
Hospital for psychiatric evaluation.  The diagnosis was 
schizophrenic reaction of the paranoid type.  In August 1975, 
the veteran sought psychiatric treatment at the Heart of 
Texas Region Mental Health Mental Retardation Center.  In a 
statement dated in October 1975, the staff psychologist 
indicated that the veteran had also previously been treated 
at that facility in October 1968, March 1969 and December 
1969, and that the diagnosis was schizophrenic reaction of 
the paranoid type.

In December 1975, the veteran was admitted to a VA hospital 
for observation and examination.  He denied drinking or using 
drugs at that time.  His spouse indicated that he was 
"addicted to coffee."  During psychiatric interview the 
psychiatrist stated that "[i]t is felt that [the veteran] is 
habituated to excessive coffee and cigarettes."  Diagnoses 
were 1) Schizophrenia, of the paranoid type, chronic with 
sociopathic features; 2) excessive caffeinism; 3) obesity due 
to excessive food; and 4) fibroadhesive spastic muscle of the 
right shoulder.  

VA mental hygiene clinic notes dated from September 1977 to 
August 1978 indicate ongoing treatment for psychiatric 
problems.  A mental health questionnaire completed in October 
1978 includes complaints of frequent chest pain/discomfort 
and shortness of breath.

In May 1995, the veteran claimed entitlement to service 
connection for a lung disorder, claimed as secondary to 
tobacco use.  VA hospitalization records reflect that the 
veteran underwent bronchoscopy and right lower lobectomy in 
May 1995.  The history of present illness section of the 
operative report includes notation that the veteran was a 70-
pack a year smoker.  Records indicate that the veteran ceased 
tobacco use in or around the time of the lobectomy.  In July 
1995, he complained of pain in the space where his lobectomy 
had taken place; records reflect an impression of 
bronchitis/hemoptysis.  A record dated in December 1995 
indicates that the veteran was doing well.  Subsequent 
outpatient records include note that the veteran was doing 
well and identify his tobacco use as "former."

The veteran was hospitalized from May to June 1996 at the VA.  
He presented with a past history of psychiatric admissions.  
He was also noted to be status post 1994 resection and 
reconstruction of facial basal cell cancer and May 1995 
resection of a right lung due to large cell cancer.  The 
hospitalization report contains notation of the veteran's 
psychiatric treatment history and current mental status 
evaluation results.  Physical examination revealed post 
surgical chest wall scars on the right at the level of the 
ninth rib.  The veteran was medically stable.  

In August 1996, the veteran presented for hospitalization 
with complaints of a mild cough and recent hemoptysis.  He 
also reported having had shortness of breath since his 
lobectomy, without recent change.  He was admitted to rule 
out recurrence of lung cancer.  Diagnostic testing revealed 
only fibrosis, without recurrence of cancer.  

In June 1997, the RO received a completed Tobacco Product Use 
History Questionnaire from the veteran.  He reported having 
had two lobes of his right lung removed.  He stated that his 
lung disorder was first diagnosed or treated in April 1995.  
He indicated that he did not remember the date or age, the 
types of products or the frequency of use of tobacco products 
before service.  He reported smoking cigarettes during 
service, in 1956, where they were made available as part of 
his rations.  He stated that he did not remember the 
frequency of use during service.  He indicated using 
cigarettes, chewing tobacco and smoking a pipe after service, 
discontinuing in May 1995.  In a separate statement the 
veteran indicated that he had smoked one and 1/2 cartons of 
cigarettes per week after service.


Laws and Regulations Pertinent to Service Connection

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as those lung cancer, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Particular to claims based on tobacco use, the VA General 
Counsel, in VAOPGCPREC 2-93 (Jan. 13, 1993), held that direct 
service connection may be established for disability shown to 
result from tobacco use during active service.  See also 
38 C.F.R. §§ 3.303(d).  Additionally, in VAOPGCPREC 19-97 
(May 13, 1997), the General Counsel held that if nicotine 
dependence is considered a disease for VA compensation 
purposes, if such nicotine dependence began in service, and 
if resulting tobacco use led to disability, then the issue 
becomes whether secondary service connection could be 
established for that disability pursuant to 38 C.F.R. § 
3.310(a).  The General Counsel held that, assuming nicotine 
dependence is considered a "disease" for compensation 
purposes, then secondary service connection could then be 
established, under the terms of 38 C.F.R. § 3.310(a) (1998), 
only if a veteran's nicotine dependence, which arose in 
service, and resulting tobacco use may be considered the 
proximate cause of the disability which is the basis of the 
claim.  Supervening causes were said to include sustained 
remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence; or exposure to environmental 
or occupational agents after being discharged from the 
military.  Precedent opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991 § Supp. 1998). 

The acting Under Secretary for VA benefits has indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices and Medical Centers 
that, in view of the conclusion reached by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in VAOPGCPREC 19-97 is that nicotine dependence is 
such a disease.  The acting Under Secretary for benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Initial Matters

The Internal Revenue Service Restructuring and Reform Act, 
enacted July 22, 1998, in effect nullified 38 C.F.R. 
§ 3.303(d) with respect to tobacco claims, providing that, 
for claims filed after June 9, 1998, service connected may be 
granted only where a tobacco-related disability was manifest 
during service or compensably manifested within any 
applicable presumptive period.  
See 38 C.F.R. §§ 3.303(a), (b), 3.307, 3.309.  The veteran in 
this case filed a claim prior to June 9, 1998; thus, the 
above does not apply to the instant appeal.

Nicotine Dependence

The two principal questions that must be answered pertinent 
to the claim for benefits for tobacco-related disability, as 
claimed secondary to nicotine dependence herein are 
1) whether the veteran acquired a dependence on nicotine 
during service; and 2) whether nicotine dependence which 
arose during service may be considered the proximate cause of 
his lung cancer first diagnosed after service.

In VAOPGCPREC 19-97, the General Counsel cited to The 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th edition (i.e., DSM-IV), at 
243 (1994), noting that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.

As applied to the facts of this case, there is no competent 
medical diagnosis of nicotine dependence of record.  Service 
medical records are devoid of any reference to the use of 
tobacco products, and certainly do not show a diagnosis of 
nicotine dependence.  Nor is there competent evidence of 
record that the veteran was diagnosed with nicotine 
dependence in proximity to service.  Moreover, a review of 
the complete evidentiary record thereafter is absent a 
competent diagnosis of nicotine dependence.  To the extent 
that one VA record of hospitalization notes that the veteran 
appeared "habituated" to cigarette smoking and to excessive 
caffeine use in the relevant history, the Board notes that 
the physician's concluding diagnoses include only "excessive 
caffeinism," not nicotine dependence.  

There is no competent evidence of record that the veteran 
ever experienced "a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine."  Such is a medical 
determination.  The record does not reveal that the veteran 
possesses any medical expertise, nor has he claimed such.  
Thus, his assertions to the effect that cigarette smoking 
during service resulted in nicotine dependence which in turn 
caused lung cancer, or otherwise that a link exists between 
lung cancer and service, are not competent and have no 
probative value to establish a diagnosis of nicotine 
dependence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, no there is competent evidence that the veteran 
incurred nicotine dependence during service or within the 
initial post-service year, or that he

developed nicotine dependence that can be related to service 
at any time thereafter.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Lung Cancer

Even if the veteran was not nicotine dependent, the question 
remains as to whether cigarette smoking during service caused 
his lung cancer, or whether any other basis remains upon 
which service connection can be established.  A review of the 
record reflects that there is no competent medical evidence 
of lung cancer either during service or within the initial 
post-service year to warrant service connection under 
38 C.F.R. §§ 3.303(a), 3.307, 3.309.  Rather, lung cancer was 
first diagnosed many years after the veteran's discharge from 
active service.  No competent medical professional has opined 
that the veteran's lung cancer was causally related to 
cigarette smoking during his period of active service.  Even 
if the veteran began smoking in service, he has nevertheless 
failed to present any competent medical evidence that his in-
service cigarette smoking, as opposed to cigarette smoking 
during periods when he was not in service, or as opposed to 
alternate etiologic bases, is proximately related to lung 
cancer.  See 38 C.F.R. § 3.303(d); VAOPGCPREC 2-93.  Thus, 
his claim must be denied as not well grounded.  See Caluza, 7 
Vet. App. at 506.

Other Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally,  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the instant case, however, 
the veteran has not identified any probative evidence that 
has not been submitted or obtained, which will support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for squamous cell lung carcinoma claimed 
as secondary to cigarette smoking/nicotine dependence is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

